Case: 13-30981      Document: 00513462755         Page: 1    Date Filed: 04/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-30981
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
LOUIE M. SCHEXNAYDER, JR.,                                                  April 13, 2016
                                                                           Lyle W. Cayce
              Petitioner - Appellant                                            Clerk

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

              Respondent - Appellee


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                              USDC No. 2:99-CV-93


Before REAVLEY, JOLLY, and ELROD, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is vacated and Petitioner’s Rule 60(b)
motion is remanded to that court. Because the federal court has not considered
constitutional claims related to the decisions of the Louisiana courts after the
Louisiana Supreme Court’s judgment in State v. Cordero, 993 So. 2d 203
(La. 2008), the present motion is not successive, but is a true Rule 60(b) motion
entitled to be decided.
       Judgment VACATED and Motion REMANDED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.